Claims 32-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 32, “the lipocalin family” lacks antecedent basis and is of unclear scope and metes and bounds as indicated by paragraph [0031] of the Specification concerning lipocalin proteins which may be “later developed”, “the at least one protein being one that binds…” is ambiguous as to whether the clause is reciting that each of the at least one protein has a property of binding. Correction may be required throughout the claims concerning each recitation of “the lipocalin family”.
	In claim 33, in the Markush group, it is unclear whether the at least one protein may encompass more than one prostatic protein, and it is unclear whether the Markush group encompasses the protein(s) selected from combinations of more than one of the selections, insertion of “…or combinations thereof” is suggested, as supported by paragraph [0032] of the Specification.
	In claim 34, in the Markush group, it is unclear whether the Markush group encompasses the protein(s) selected from combinations of more than one of the selections, insertion of “…or combinations thereof” is suggested, as again supported by paragraph [0032] of the Specification.
	In claim 36, “from the lipocalin” is inconsistent with “the lipocalin family” recited in independent claim 32 and other claims.

	In claim 38, it is unclear whether each of “the at least one membrane” comprises one or more of the recited polymeric materials.
	In claim 39, recitation of “the toxin” is inconsistent with recitation of there being “at least one (toxin)”. Paragraphs [0026, 0031 and particularly 0054-0056] of the Specification indicate there may be more than one toxin which is being removed by the claimed method; hence, it is suggested that “the uremic toxin” in each of independent claim 32 and in claim 39 be replaced with “the at least one uremic toxin” and thus claim 39 be modified to read “…where the at least one toxin comprises at least one of…and combinations thereof”.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,968,722. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of ‘722, each taken in combination, commonly recite a method for treating a bodily fluid or dialysis for removing a toxin by subjecting blood or plasma . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32-38 are rejected under 35 U.S.C. 103 as being unpatentable over Stange et al patent 5,744,042 (Stange) in view of Barasch et al PGPUBS Document US 2013/0217637 (Barasch), Nilsson et al PGPUBS Document US 2010/0135976 (Nilsson), Bogin et al PGPUBS Document US 2009/0092582 (Bogin), and the publication of Stopkova et al entitled “Multiple roles of secretory lipocalins (Mup, Obp) in mice” (Stopkova). 

The claims all differ by requiring that the particular proteins which are coated, bound or adhered to the membranes of Stange comprise at least one protein from the lipocalin family. 
Bogin et al teach producing therapeutic pharmaceuticals for treatment of patient medical conditions [0011-0013] patient bodily fluid such as intravenous blood fluid [0651], in which biologically active proteins bind to a binding protein which may include binding lipocalins including at least alpha-1-acid glycoprotein and FABI proteins [0393].
Additionally, Barasch et al teach treating fluid from a subject patient in an extracorporeal device for iron overload [0208], and exposing the fluid comprising toxins in the form comprising iron overload to lipocalin proteins so as to clear such toxins [0005, 0006, 0187, 0188]. 

Additionally, the Stopkova publication teaches that lipocalins including both “major urinary proteins” and “odorant binding proteins” have properties of scavenging and binding cytotoxic and genotoxic compounds, or toxins generally (pages 31-33 and 35) and, in particular, may bind both iron-overload-based and bacterial toxins by a chelating and ligand-based functionality (pages 35-38).
In summary, it would have thus been obvious to one of ordinary skill in the arts of administering dialysis and in treating kidney and liver disorders of patients, to have selected lipocalin proteins as the bound proteins in the Stange apparatus, as cumulatively taught by since lipocalins readily adhere to supporting or substrate substances, and since lipocalins are adapted to clear a very wide range of proteins and other toxins which have accumulated in the kidneys and liver of patients.
It would have also been obvious to have selected lipocalin proteins as a binding material in the apparatus body, since such proteins readily bind to proteins present in the bodily fluid being treated, particularly, iron-overload and bacterial type toxins, thus facilitating removal of protein-bound toxins removal or clearing of the protein-bound toxins from the bodily fluid being treated.

Nilsson teaches removal of a wide range of pathogenic substances and other toxins from blood fluids of a patient, the toxins removed including proteins as well as drugs, endotoxins and tumor cells [0030], by exposing the blood fluid to target binding ligand moieties comprising proteins, lipids and lipoproteins such as lipocalins [0039], such ligand moieties adsorbing the toxins and being coupled or immobilized to supports or substrates such as particles or beads via a linker [0043-0055]. In addition, Nilsson is specifically directed to removal of toxins including protein-based toxins from drug-related patient exposure [0030], to treatment of the blood using an extracorporeal treatment device and thus suggesting that the sorbents can be bound to membrane supports or substrates, and suggests that the lipocalin proteins can be bound to small size particles [0009, 0030-0034]. 
Hence, it would have been obvious to one of ordinary skill in the arts of administering dialysis and in treating kidney and liver disorders of patients, to have selected lipocalin proteins as the bound proteins in the Stange apparatus, as cumulatively taught by Barasch, Nilsson), Bogin, and the publication of Stopkova, since lipocalins readily adhere to supporting or substrate substances, and since lipocalins are adapted to clear a very wide range of proteins and other toxins which have accumulated in the kidneys and liver of patients. It would have also been obvious to have selected lipocalin proteins, since such proteins readily bind to proteins present in toxins 
With respect to dependent claims, Stange further discloses: the membrane substrate being comprised of the specified recited polymers for claim 38 (column 7, lines 1-25).
Nilsson further teaches: various forms of chemical bonding or coupling of the lipocalin-containing proteins to the substrates [0044 and 0056-0056] and utilization of a plurality of both similar and dis-similar lipocalin proteins for claims 35 and 36 [0039], so as to interact with plural targeted molecules.
Bogin et al specifically teach several of the instantly claimed binding lipocalins including at least alpha-1-acid glycoprotein and FABI proteins for claims 33 and 34 [0393].
For claim 24, the various disorders of uremia recited are well known characteristics of uremia and do not concern application of a method for treating uremia (also see Stange at column 3, lines 14-20 regarding lessening of anemia).
For claim 37, see the Stopkova Publication which at pages 33 and 35-38 teaches that many effective binding members of the lipocalin family are odorant-binding proteins.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Stange et al patent 5,744,042 (Stange) in view of Barasch et al PGPUBS Document US 2013/0217637 (Barasch), Nilsson et al PGPUBS Document US 2010/0135976 (Nilsson), Bogin et al PGPUBS Document US 2009/0092582 (Bogin), and the publication of Stopkova et al entitled “Multiple roles of secretory lipocalins (Mup, Obp) in . 	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
01/25/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778